Vrit of Mandamus l)enicd, Opinion issued October2 , 2012




                                               In The
                                  Q!nurt LIf \ppeat3
                          fifth istrirt uf iIixa at at1a
                                       No. 05-12-01302-CV


                       IN RE TiMOTHY SCOTT HARRIMAN, Relator


                  Original Proceeding from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F94-01553-ML


                              MEMORANDUM OPINION
                         Before Justices Morris, Richter. and Lang-Miers
                                 Opinion by Justice Lang-Miers

        Relator contends this Court violated a ministerial duty by either not 1ling or not tbrwarding

a motion for extension of time to file a petition for discretionary review in the Court of Criminal

Appeals, and that his attorney provided ineffective assistance of counsel. The facts and issues are

well known to the parties. so we need not recount them herein. Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEx. R. App. P. 52.8(a);

Simon v. Levarlo, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); State ofTex.

ex rd. Hill v. Court of Appeals for the Fifth Dist.. 34 S.W.3d 924. 927 (Tex. Crim. App. 2001) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.


                                                      /
                                                          /
                                                              4             /cJ/11      N

                                                    /(
                                                      ELIZfliTF1 LANG-MIEIk.S.I
                                                      JUSTICE